09/28/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                  July 27, 2022 Session

         STATE OF TENNESSEE v. CHRISTOPHER LEON CLARK

                  Appeal from the Criminal Court for Knox County
                         No. 115339 Steven Sword, Judge


                             No. E2021-00558-CCA-R3-CD


The Defendant, Christopher Leon Clark, was convicted by a Knox County Criminal Court
jury of first degree premeditated murder, for which he is serving a life sentence. See T.C.A.
§ 39-13-202(a)(1) (2018) (subsequently amended). On appeal, the Defendant contends
that (1) the trial court erred in denying his motion for a hearing to determine whether the
State complied with an alleged duty to present exculpatory evidence to the grand jury, (2)
the court erred in denying the Defendant’s motion to suppress eyewitness identification
testimony, and (3) cumulative error requires that he receive a new trial. We affirm the
judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which TIMOTHY
L. EASTER and J. ROSS DYER, JJ., joined.

Gerald Gulley (on appeal and at hearing on motion for a new trial) and Adam Elrod (at
trial), Knoxville, Tennessee, for the Appellant, Christopher Leon Clark.

Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant
Attorney General; Charme P. Allen, District Attorney General; and Hector Sanchez and
Leslie Nassios, Assistant District Attorneys General, for the Appellee, State of Tennessee.

                                        OPINION

        The Defendant’s conviction relates to the April 20, 2017 killing of Walter Andrew
Neal. In this appeal, the Defendant has raised issues related to two pretrial motions: (1) a
motion for a pretrial hearing and ruling on whether the State complied with its “duty” to
present exculpatory evidence to the grand jury and (2) a motion to suppress eyewitness
identification evidence obtained during Lamar Denson’s police interview. The trial court
denied the motion related to the grand jury evidence on the basis that the State had no
obligation to present exculpatory evidence to the grand jury. The court denied the motion
to suppress after a hearing.

        Although the issues raised relate to the pretrial proceedings, a brief summary of the
evidence presented at the trial is necessary to contextualize the issues. The trial evidence
showed that the Defendant believed the victim had exhibited disrespect to the Defendant’s
girlfriend, Ashley Mills. The Defendant went to a basement apartment occupied by Alitha
Flowers, Stephanie Ross, Lamar Denson, and the victim. The Defendant had been at a
party at the house in which the apartment was located earlier in the evening. The Defendant
knocked on the door and entered after the victim opened it. The Defendant confronted the
victim about the perceived disrespect and, without allowing the victim to respond, pulled
out a handgun and fired multiple shots, striking the victim three times and killing him. The
victim was armed, but Ms. Flowers and Mr. Denson testified that the victim had not
produced the gun when he was confronted by the Defendant. Ms. Flowers and Mr. Denson
saw a gun on the floor after the victim was shot, and Mr. Denson thought the gun was the
one the victim had possessed.

       After the Defendant left the apartment, Mr. Denson threw the victim’s gun in some
bushes. When the police arrived, Mr. Denson told them that he did not know who shot the
victim. While at the police station for questioning, Mr. Denson repeatedly told the police
he did not know who shot the victim. Mr. Denson eventually told the police that the
Defendant had been the shooter, and Mr. Denson identified the Defendant in a photograph
lineup. Mr. Denson testified at the trial that he had known the Defendant for several years
and that the Defendant had been the shooter.

       Ms. Flowers initially denied to the police that she knew who the shooter had been,
but she later identified the Defendant in a photograph lineup as the shooter. At the trial,
she again identified the Defendant as the shooter. Ms. Ross also testified that the Defendant
had been the shooter.

        A police investigator testified that Ms. Ross had identified the Defendant as the
shooter. The investigator said Ms. Ross had stated that both the Defendant and the victim
had “both pull[ed] out guns” and that she ran outside. A forensic expert testified that four
bullets or bullet fragments recovered from the scene had been fired from the same unknown
weapon.

       The Defendant did not present evidence.

         After the jury returned its verdict and the trial court denied the motion for a new
trial, the Defendant filed this appeal.



                                            -2-
                                             I

       Denial of Motion Regarding the Evidence Presented to the Grand Jury

        The Defendant contends that the trial court erred in denying his “Motion for a
Pretrial Hearing and Ruling on Whether the State Has Complied with Its Duty to Present
Exculpatory Evidence to the Grand Jury.” He argues that he is entitled to a reversal of his
conviction and a dismissal of the charge because the court erroneously held that the State
had no federal or state constitutional duty to produce exculpatory evidence under its control
to the grand jury.

       In the Defendant’s pretrial motion, he alleged that exculpatory evidence existed
regarding the victim’s possession of a weapon, the victim’s arguing with the Defendant
before the shooting, and the victim’s reaching for his handgun before the shooting. The
defense expressed its theory, based upon allegedly incomplete and misleading testimony
from the preliminary hearing, that the State had not presented exculpatory evidence to the
grand jury. The defense argued that the proper remedy for nondisclosure of exculpatory
information to the grand jury was dismissal of the indictment, although it acknowledged
that the trial court had ruled in another case that the State had no duty to disclose
exculpatory information to the grand jury. The defense also requested in its motion that,
should the court hold that no such duty existed, the court nevertheless make a factual
finding regarding whether exculpatory information had been disclosed to the grand jury,
and if no such disclosure had occurred, whether the nondisclosure “makes any difference
under the facts of the present case.”

        The trial court conducted a hearing on the motion, at which the defense asked the
court to hold that the due process protections of the Tennessee Constitution were more
extensive than those in the United States Constitution and that the additional protections
afforded a criminal defendant by the Tennessee Constitution required that a prosecutor
disclose exculpatory evidence to the grand jury. The defense sought a hearing regarding
“what happened at the grand jury” in order to determine whether information was disclosed
that the victim had pulled his gun on the Defendant and that the victim had been seated but
was moving to stand when the Defendant shot him.

       At the hearing, the State called Lamar Denson, who testified about what he saw
when the Defendant shot the victim, about his statement to the police after the shooting,
and about his identification of the Defendant from a photograph lineup. Mr. Denson said
he had not testified before the grand jury or at the preliminary hearing.




                                            -3-
        The State offered the transcript of the preliminary hearing as an exhibit, which the
trial court said it would consider if it determined that the prosecutor had a duty to present
exculpatory information to the grand jury.

       The trial court denied the motion, holding that no state or federal constitutional right,
nor any statutory right, compelled a State prosecutor to disclose exculpatory information
to a grand jury. The court held that in the absence of a duty of the State to disclose
exculpatory information to the grand jury, no further inquiry into the evidence actually
presented to the grand jury was required.

        The Defendant argues on appeal that his right to due process in accord with the Fifth
and Fourteenth Amendments of the United States Constitution and article I, section 14 of
the Tennessee Constitution compelled the State to disclose exculpatory information to the
grand jury. He relies on Shell v. State, 893 S.W.2d 416, 422 (Tenn. 1995), a civil case in
which the plaintiffs alleged negligent deprivation of a constitutional right through
prosecutorial misconduct. The Shell plaintiffs raised four claims regarding the prosecutor’s
actions in the underlying criminal investigation and proceedings, one claim of which was
that the prosecutor withheld exculpatory evidence from the grand jury. Shell, 893 S.W.2d
at 418. Our supreme court recognized that the plaintiffs had alleged “several legally
cognizable claims,” which included “the prosecutor’s dissemination of the names of the
alleged victims to private attorneys, the improper interviewing techniques during the initial
investigation, and the destruction of the tapes of the initial investigation.” Id. at 422.
Notably, the Shell court did not mention the fourth claim related to the lack of disclosure
of exculpatory evidence to the grand jury. See id. In any event, our supreme court held
that the Shell plaintiffs’ action was barred by the statute of limitations. See id. at 423.
Nevertheless, the Defendant argues on appeal that Shell “did not exclude other of the
legally cognizable injuries alleged by the plaintiffs.” (Emphasis in original.) We disagree.
Shell did nothing to recognize any obligation upon a prosecutor to present exculpatory
evidence to a grand jury and, in fact, its exclusion from the list of the plaintiffs’ legally
cognizable injuries suggests that no such obligation exists in order for the State to avoid
civil liability, much less to invalidate a criminal indictment.

       Our appellate courts have long declined to inquire into the sufficiency and legality
of evidence presented to the grand jury. See, e.g., State v. Carruthers, 35 S.W.3d 516, 532-
33 (Tenn. 2000) (holding that the defendant’s claim that a witness’s grand jury testimony
had been untrustworthy was not subject to judicial review); Burton v. State, 377 S.W.2d
900, 902-04 (Tenn. 1964); State v. Dixon, 880 S.W.3d 696, 700 (Tenn. Crim. App. 1992);
State v. Gonzales, 35 S.W.2d 841, 845 (Tenn. Crim. App. 1982); Parton v. State, 455
S.W.2d 626, 633 (Tenn. Crim. App. 1970). Similarly, the United States Supreme Court
has said that a federal prosecutor has no obligation pursuant to the Fifth Amendment to
present exculpatory evidence to the grand jury. See United States v. Williams, 504 U.S.
36, 45-50 (1992); cf. Costello v. United States, 350 U.S. 359, 363 (1956) (declining to

                                              -4-
recognize any Fifth Amendment right of inquiry into the competency and adequacy of the
evidence presented to a grand jury).

      The trial court did not err in holding that a prosecutor has no obligation to present
exculpatory evidence to a grand jury. The Defendant is not entitled to relief on this basis.

                                              II

                                    Motion to Suppress

        The Defendant contends that the trial court erred in denying his motion to suppress
Mr. Denson’s identification of the Defendant as the shooter. He argues that the
identification procedure was marred by unduly suggestive or coercive techniques and that
evidence of any in-court identification of the Defendant by Mr. Denson should have been
suppressed. The State counters that the trial court did not err in denying the motion. We
agree with the State.

       A trial court’s findings of fact on a motion to suppress are conclusive on appeal
unless the evidence preponderates against them. State v. Odom, 928 S.W.2d 18, 23 (Tenn.
1996); State v. Jones, 802 S.W.2d 221, 223 (Tenn. Crim. App. 1990). Questions about the
“credibility of the witnesses, the weight and value of the evidence, and resolution of
conflicts in the evidence are matters entrusted to the trial judge as the trier of fact.” Odom,
928 S.W.2d at 23. The prevailing party is entitled to the “strongest legitimate view of the
evidence and all reasonable and legitimate inferences that may be drawn from that
evidence.” State v. Keith, 978 S.W.2d 861, 864 (Tenn. 1998); see State v. Hicks, 55 S.W.3d
515, 521 (Tenn. 2001). A trial court’s application of the law to its factual findings is a
question of law and is reviewed de novo on appeal. State v. Yeargan, 958 S.W.2d 626, 629
(Tenn. 1997). In reviewing a trial court’s ruling on a motion to suppress, this court may
consider the trial evidence as well as the evidence presented at the suppression hearing.
See State v. Henning, 975 S.W.2d 290, 297-99 (Tenn. 1998); see also State v. Williamson,
368 S.W.3d 468, 473 (Tenn. 2012).

                                     Suppression Hearing

        At the suppression hearing, the defense offered a video recording of Mr. Denson’s
police interview, which was received as an exhibit. The recording reflected the following:
Mr. Denson said he was in the kitchen when he heard shots. He did not know who shot
the victim. One of the two officers told Mr. Denson that based upon other information they
had, they did not think he was telling the truth. Mr. Denson began to reveal more
information to the officers about the shooting and unlocked his cell phone upon their
request. Mr. Denson acknowledged that the victim had a gun and that Mr. Denson had put
it in the bushes on the side of the house. Mr. Denson thought the gun might have fallen

                                             -5-
from the victim’s waist when the victim was shot because Mr. Denson picked up the gun
from the floor near the couch. Mr. Denson continued to insist that he did not know the
shooter’s name. One of the officers said that other witnesses were “saying otherwise”
about the Defendant’s having been the shooter despite Mr. Denson’s having had “the
closest view” of the shooting. The officer asked Mr. Denson, “What does that make you
look like?” Mr. Denson said, “He’s family, he’s family,” an apparent reference to the fact
that the Defendant was the father of Mr. Denson’s sister’s child. One of the officers told
Mr. Denson that the other witnesses had been forthcoming from the beginning but that Mr.
Denson had not been forthcoming at first. The officer said that he and the other officer
knew Mr. Denson “had a lot to gain, and had a lot to lose” and that Mr. Denson was “trying
to weigh things out.” The officer said that because Mr. Denson had a different account
about who shot the victim, even though he had the best view of the shooting, it could appear
as though Mr. Denson had “something to do with” the shooting. The officer told Mr.
Denson that he was a witness but that if he were not forthcoming, he would become
“sucked into all this other stuff.” The officer also told Mr. Denson, “The truth will set you
free.” One of the officers showed Mr. Denson two photographs and asked if Mr. Denson
knew who was depicted in them. Mr. Denson said he did not. The officer said, “That’s
not [the Defendant]?” and Mr. Denson said it was not. The officer asked if Mr. Denson
had ever seen “that man before,” and Mr. Denson said he had not. When asked if he had
seen the man depicted in the photographs “tonight,”1 Mr. Denson said he had not. After
about forty minutes, the officers left the interview room, closing the door behind them. Mr.
Denson remained seated in a chair and fell asleep intermittently. After about one hour and
fifteen minutes, he answered a ringing cell phone on the table at which he was seated. He
answered a second call a few minutes later. Both calls were brief. In the recording
provided to this court, Mr. Denson’s cell phone conversations were inaudible. About one
hour and twenty-five minutes after the interviewing officers left the room, Mr. Denson
knocked on the door, and a uniformed officer entered. Mr. Denson asked the officer how
much longer he would need to stay, and the officer responded that he did not know, that
the investigator left to do something, and that the officer would “try to find out something”
for Mr. Denson. Mr. Denson said he was diabetic, and the officer asked if Mr. Denson
needed a piece of candy or something else to eat. Mr. Denson responded, “Probably.” The
officer returned and left an item on the table, which Mr. Denson did not pick up. Several
minutes later, an officer entered and said he had some “high energy chocolate.” Mr.
Denson asked how much longer he would have to stay. The officer said it would be “a
while” and asked if Mr. Denson “saw the dead guy.” Mr. Denson said he had. The officer
told Mr. Denson he would “have to be inconvenienced for a while.” The officer said he
was leaving Sprite and crackers for Mr. Denson, who began eating. About five minutes
later, two investigators entered the room. One asked if Mr. Denson was “alright” and if he
had eaten some candy, and Mr. Denson said, “Yeah.” Mr. Denson asked the time, and an


1
 According to the time and date stamp on the recording the interview took place on April 20, 2017,
beginning at 5:23 a.m.
                                               -6-
investigator responded by providing the time and saying they were “about to wrap this
thing up.” One of the investigators told Mr. Denson that he was about to show Mr. Denson
a photograph lineup. The investigator told Mr. Denson not to feel pressure to pick out
someone but to “do the right thing” if he recognized the person “responsible for tonight.”
Mr. Denson viewed the photographs, which were on a single page. He reached for the file
folder underneath the page, and one of the investigators took the folder and covered it with
papers and told Mr. Denson not to look at it. One of the investigators said they recognized
that Mr. Denson was “between a rock and a hard place because of [his] sister,” who was
pregnant with the Defendant’s child. The investigator said the victim was a friend and had
done more for Mr. Denson than the Defendant ever had. When asked, “Who shot your
friend?” Mr. Denson circled a person on the photograph lineup. When asked whom he had
identified, Mr. Denson said, “Christopher,” the Defendant’s first name. The interview
ended shortly thereafter.

        Mr. Denson testified as a defense witness that he was questioned for about forty
minutes and that he was left in an interview room, where he fell asleep. He said he knocked
on the door when he woke but was not allowed to leave. He said he was diabetic and was
hungry and thirsty during the interview. He said he felt weak and “had been there for so
long” when he knocked on the door to leave. He said he wanted to know how much longer
he would be there and whether he could have some food. He said he started feeling better
after he was given food and drink. He said that when he was shown the photograph lineup,
he had been given more than one sheet of paper but that he had not seen what was on the
second page. Mr. Denson said he did not think the officers wanted him to lie in order to
identify the Defendant as the shooter.

       Mr. Denson testified that he was not “best of friends” with the Defendant but that
he would not say he “hated” the Defendant. He said that he had not slept the night before
the interview, that he had been confused and “sick” due to his diabetes, and that he had
seen his nephew, who was his best friend, fatally shot. Mr. Denson said he had thought he
had no way to leave the interview room without identifying the Defendant as the shooter.

         Mr. Denson agreed that he spoke to the police voluntarily and that he had not wanted
to tell them everything he knew. He said, however, that he tried to tell them the truth about
how the shooting occurred, despite not wanting to identify the Defendant as the shooter.
He acknowledged that he had held back information. He said that while he waited to talk
to the police after the initial questioning, he spoke by telephone with his sister and that he
realized after the conversation that he needed to tell the police everything he had seen. He
said he had testified truthfully at a previous hearing about the Defendant’s identity as the
shooter and that he had not been forced or threatened into identifying the Defendant.

       Knoxville Police Detective A.J. Loeffler testified that he was present when
Detective Cook showed the photograph lineup to Mr. Denson. Detective Loeffler said the

                                             -7-
second sheet of paper was “[m]ost likely . . . a copy of the same lineup.” He said the typical
procedure was to take two or three copies into an interview.

       KPD Detective Cook testified that the page under the photograph lineup he showed
to Mr. Denson was a second copy of the lineup, which was facedown. He said the typical
practice was to print two copies before having a witness view a lineup.

       In a written order denying the motion to suppress, the trial court found that, upon
consideration of the totality of the circumstances, Mr. Denson was not coerced into
identifying the Defendant. The court found, as well, that the photograph lineup procedure
was not relevant to Mr. Denson’s identification of the Defendant because Mr. Denson knew
the Defendant. The court found that the relevant factual question was whether the
Defendant was the person Mr. Denson saw shoot the victim, not whether Mr. Denson could
see the person who shot the victim. The court stated:

       Mr. Denson made the identification of the defendant as the shooter freely and
       voluntarily. He attempted to protect the defendant at the beginning and
       changed his mind later on without undue pressure from the police. In other
       words, the procedures used by the police were not unnecessarily suggestive.

       ....

       [T]he court believes that Mr. Denson repeatedly said that the defendant was
       not the shooter because he was trying to protect the defendant who was the
       father of [Mr. Denson’s] sister’s baby, not because he didn’t really know who
       did the shooting. The implication by the police that his dishonesty made him
       look like he might be involved does not appear to be the reason he eventually
       told the police that the defendant was the shooter. Even if it was the reason,
       the police conduct was not unfairly coercive. It very well may have been
       true. They made no threats or promises to the witness. Although the total
       time that the witness was in the interview room was over two hours, the total
       actual time of the interview was less than an hour. The police treated Mr.
       Denson with respect and were polite in their interactions with him. They
       sympathized with the difficult situation he was in. They gave him food and
       drink and he was able to sleep for some time.

               Under these circumstances, the court does not find the identification
       procedure was unduly suggestive or coercive. The court finds the
       identification to be sufficiently reliable to allow the State to seek an in-court
       identification of the shooter from Mr. Denson. The defendant may explore
       the tactics used by the police to impeach the credibility of the identification
       during the trial. However, the identification shall not be excluded.

                                             -8-
                                 Relevant Trial Evidence

        Mr. Denson testified at the trial that the Defendant had fathered Mr. Denson’s
sister’s child. Mr. Denson identified the Defendant in the courtroom. Mr. Denson said
that on the date the victim was shot, Mr. Denson had known the Defendant for years and
had “[s]omewhat” grown up with the Defendant. Mr. Denson said that he had lived with
the Defendant, Ms. Mills, and Ms. Flowers for a couple of weeks before the shooting, but
that he and Ms. Flowers had been asked to leave and that the victim had picked them up.

       Mr. Denson testified about the events surrounding the shooting and identified the
Defendant as the shooter. Mr. Denson acknowledged that he had told law enforcement at
the scene that he had not seen and did not know the identity of the shooter. He said he had
done so because he was in a difficult situation because his sister was going to deliver the
baby within a week, but his best friend was dead. He said that after he thought about it, he
knew he had to “do the right thing.” He said he eventually identified the Defendant as the
shooter. He identified the photograph lineup from which he previously identified the
Defendant.

        Mr. Denson agreed that his interview at the police station “lasted quite a long time”
and that the investigators were “really pushing” him in the interview. He did not recall the
investigators saying they knew the Defendant was the shooter and said, “They were just
asking . . . who it was.” He did not recall the investigators telling him that he could be
charged as an accomplice if he did not “say something,” but he recalled them telling him
that he could spend a lot of money to defend himself. He acknowledged he had told the
investigators he did not know the shooter’s identity and that he also said, “If I knew for a
fact, I could say, yeah, it was him, but it didn’t look like him[.]” Mr. Denson agreed that
he eventually identified the Defendant as the shooter “hours after” the interview began. He
said he had not told the truth from the beginning “because of the family ties.”

        Ms. Ross testified that she had known the Defendant for several years. She
identified the Defendant as the shooter.

        Ms. Flowers testified that she had lived with the Defendant and Ms. Mills for a
couple of weeks shortly before the date the victim was shot. She identified the Defendant
as the shooter.

                                         Analysis

       The Defendant argues that Mr. Denson’s initial identification of the Defendant as
the shooter was obtained through police coercion and undue suggestion and that the trial
court should have suppressed any in-court identification as tainted by the circumstances in

                                            -9-
which the previous identification was made. The Defendant points to evidence that Mr.
Denson gave contradictory statements about whether he saw who shot the victim and
whether he knew who shot the victim, that the police told Mr. Denson he would be charged
as an accomplice if he did not identify the Defendant as the shooter, that Mr. Denson had
health issues during his lengthy questioning, that Mr. Denson was not allowed to leave the
interview room after having fallen asleep and awakened, and that Mr. Denson believed he
would not be able to leave the police station until he identified the Defendant as the shooter.

       A witness’s identification of a suspect “must not have been conducted in such an
impermissibly suggestive manner as to create a substantial likelihood of irreparable
misidentification.” State v. Cribbs, 967 S.W.2d 773, 794 (Tenn. 1998). “It is the likelihood
of misidentification that violates due process and renders [an] identification inadmissible.”
State v. Philpott, 882 S.W.2d 394, 400 (Tenn. Crim. App. 1994).

        In determining whether an out-of-court identification is so impermissibly suggestive
that it violates due process, trial courts should consider the totality of the circumstances.
Neil v. Biggers, 409 U.S. 188, 199 (1972). The relevant factors include

       the opportunity of the witness to view the criminal at the time of the crime,
       the witness’ degree of attention, the accuracy of the witness’ prior description
       of the criminal, the level of certainty demonstrated by the witness at the
       confrontation, and the length of time between the crime and the
       confrontation.

Id. at 199-200.

       With regard to the use of photograph lineups, the Supreme Court has recognized
that although perils exist in identifying suspects via this method, identification from
photographs can be an effective method “from the standpoint both of apprehending
offenders and of sparing innocent suspects the ignominy of arrest by allowing eyewitnesses
to exonerate them through scrutiny of photographs.” Simmons v. United States, 390 U.S.
377, 384 (1968). As the Simmons court recognized, potential for misidentification
increases when a photograph is “in some way emphasized” or “if the police indicate to the
witness that they have other evidence that one of the persons pictured committed the
crime.” Id. at 383. The Simmons court held that “convictions based on eyewitness
identification at trial following a pretrial identification by photograph will be set aside on
that ground only if the photographic identification procedure was so impermissibly
suggestive as to give rise to a very substantial likelihood of irreparable misidentification.”
Id. at 384; see Sloan v. State, 584 S.W.2d 461, 466 (Tenn. Crim. App. 1978). “[A]
photographic identification is admissible unless, based upon the totality of the
circumstances, ‘the confrontation conducted . . . was so unnecessarily suggestive and
conducive to irreparable mistaken identification that [the accused] was denied due process

                                             -10-
of law.’” State v. Hall, 976 S.W.2d 121, 153 (Tenn. 1998) (quoting Stovall v. Denno, 388
U.S. 293, 301-02 (1967)).

       In determining whether evidence of an identification from a photograph lineup is
admissible, the trial court must determine whether the identification procedure was unduly
suggestive. Biggers, 409 U.S. at 198. “To be admissible as evidence, an identification
must not have been conducted in such an impermissibly suggestive manner as to create a
substantial likelihood of irreparable misidentification.” State v. Cribbs, 967 S.W.2d 773,
794 (Tenn. 1998); see Simmons, 390 U.S. at 383. If the identification procedure was unduly
suggestive, the second question is whether the identification was reliable despite the undue
suggestion. Biggers, 409 U.S. at 198-99. If, upon consideration of the Biggers factors, the
court determines that the identification procedure was so unduly suggestive that it violated
the defendant’s due process rights, evidence of the identification must be excluded. State
v. Shanklin, 608 S.W.2d 596, 598 (Tenn. Crim. App. 1980).

        To the extent that the Defendant argues that the police pressured Mr. Denson to
make a statement naming the Defendant as the shooter and to identify the Defendant in the
photograph lineup, Mr. Denson’s testimony at the suppression hearing and at the trial belie
the Defendant’s claim. Mr. Denson knew the Defendant, having lived with him and having
known him because the Defendant was the father of Mr. Denson’s sister’s child. Mr.
Denson testified that he had been untruthful with the police initially because he was in a
difficult position with his sister being in a relationship with the Defendant and with the
Defendant’s having just killed Mr. Denson’s best friend. Mr. Denson did not want to
become involved at first, but he eventually realized he had to “do the right thing” by being
forthcoming about the Defendant’s identity as the shooter. Significantly, Mr. Denson
testified that he did not think the officers wanted him to lie or that he was uncertain in his
identification but caved to pressure from the investigators to make an identification despite
any uncertainty. Likewise, the record does not support a conclusion that the officers unduly
suggested that the Defendant had been the shooter, either in the interview or in the
composition and presentation of the photograph lineup. The record does not support a
conclusion that the trial court erred in determining that the identification was not obtained
through unduly suggestive means such that a substantial likelihood of misidentification
existed.

        The trial court did not err in denying the motion to suppress. The Defendant is not
entitled to relief on this basis.




                                            -11-
                                             III

                                     Cumulative Error

       The Defendant contends that he is entitled to relief due to multiple errors in the
proceedings below, the cumulative effect of which requires a new trial. The State counters
that no error occurred. We agree with the State.

        The cumulative error doctrine requires relief when “multiple errors [are] committed
in the trial proceedings, each of which in isolation constitutes mere harmless error, but
which when aggregated, have a cumulative effect on the proceedings so great as to require
reversal in order to preserve a defendant’s right to a fair trial.” State v. Hester, 324 S.W.3d
1, 76-77 (Tenn. 2010) (internal citations omitted); see State v. Jordan, 325 S.W.3d 1, 79
(Tenn. 2010) (“‘[T]he combination of multiple errors may necessitate . . . reversal . . . even
if individual errors do not require relief.’”) (quoting State v. Cribbs, 967 S.W.2d 773, 789
(Tenn. 1998)).

        We have concluded that the State was not required to present exculpatory evidence
to the grand jury and that the trial court did not err in denying the motion to suppress. Thus,
multiple errors do not exist, and reversal due to the existence of cumulative error is not
appropriate.

       In consideration of the foregoing and the record as a whole, the judgment of the trial
court is affirmed.


                                              _____________________________________
                                               ROBERT H. MONTGOMERY, JR., JUDGE




                                             -12-